Title: To George Washington from John Gizzage Frazer, 16 March 1773
From: Frazer, John Gizzage
To: Washington, George



Sir
King William C[our]t Ho[use] Mch 16th 1773

I shou’d have spoke to you on Sunday last as you returned from Williamsbg concerning your suit against me in our Court, but had desired Mr Wm Aylett to speak to you when at Wmsburge and not hereing from him prevented me: I am not able at this time to discharge my Debts, meeting with several misfortunes at Sea and elsewhere has occasioned it, and am now prevented from going about my business, keeps me from geting in anyway to discharge my Debts so soon as I wish. I have a Letter of License on foot only to give me Liberty three year’s to pay up, which I am sure of doing if I have my Liberty and Health; every Gentleman I have applyed to yet has willingly signed it, and hope you will signify as much to Mr Lyons or me by a line, wch will infinitely oblige y⟨r Hble Servt

J. G. Framutilated⟩

